Exhibit 32.1 CERTIFICATION OF PERIODIC REPORT PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Ruben Azrak, Chief Executive Officer and Chief Accounting Officer of Excel Corporation, (the “Company”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that to the best of my knowledge: the Quarterly Report on Form 10-Q of the Company for the fiscal quarter ended September 30, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78 o(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been furnished to Excel Corporation and will be retained by Excel Corporation and furnished to the Securities and Exchange Commission or its staff upon request. Date: November 26, 2012 /s/ Ruben Azrak Chief Executive Officer and Principal Accounting Officer
